Name: Decision (EU) 2015/1195 of the European Central Bank of 2 July 2015 amending Decision (EU) 2015/298 on the interim distribution of the income of the European Central Bank (ECB/2015/25)
 Type: Decision
 Subject Matter: free movement of capital;  EU institutions and European civil service;  accounting;  marketing
 Date Published: 2015-07-21

 21.7.2015 EN Official Journal of the European Union L 193/133 DECISION (EU) 2015/1195 OF THE EUROPEAN CENTRAL BANK of 2 July 2015 amending Decision (EU) 2015/298 on the interim distribution of the income of the European Central Bank (ECB/2015/25) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 33 thereof, Whereas: (1) Decision (EU) 2015/774 of the European Central Bank (ECB/2015/10) (1) establishes a secondary markets public sector asset purchase programme (hereinafter the PSPP). Provision needs to be made for the interim distribution of the ECB's income from the PSPP in Decision (EU) 2015/298 of the European Central Bank (ECB/2014/57) (2). (2) Therefore, Decision (EU) 2015/298 (ECB/2014/57) should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Amendment Point (d) of Article 1 of Decision (EU) 2015/298 (ECB/2014/57) is replaced by the following: (d) ECB's income arising from securities  means the net income arising from purchases by the ECB of securities: (i) under the SMP in accordance with Decision ECB/2010/5; (ii) under the CBPP3 in accordance with Decision ECB/2014/40; (iii) under the ABSPP in accordance with Decision ECB/2014/45; and (iv) under the secondary markets public sector asset purchase programme (PSPP) in accordance with Decision (EU) 2015/774 of the European Central Bank (ECB/2015/10) (3). Article 2 Entry into force This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Frankfurt am Main, 2 July 2015. The President of the ECB Mario DRAGHI (1) Decision (EU) 2015/774 of the European Central Bank of 4 March 2015 on a secondary markets public sector asset purchase programme (ECB/2015/10) (OJ L 121, 14.5.2015, p. 20). (2) Decision (EU) 2015/298 of the European Central Bank of 15 December 2014 on the interim distribution of the income of the European Central Bank (ECB/2014/57) (OJ L 53, 25.2.2015, p. 24).